
	
		I
		111th CONGRESS
		1st Session
		H. R. 1254
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mrs. Maloney (for
			 herself, Mr. Dent,
			 Mr. Gonzalez,
			 Mr. Ruppersberger, and
			 Mr. Gerlach) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To make the Census Bureau an independent
		  establishment.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Restoring the Integrity of
			 American Statistics Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. United States Census Bureau.
					Sec. 5. Director.
					Sec. 6. Deputy Director.
					Sec. 7. Transfers.
					Sec. 8. Transition rules.
					Sec. 9. Inspector General.
					Sec. 10. Technical and conforming amendments.
				
			2.FindingsThe Congress finds the following:
			(1)It is the policy
			 of the United States to provide statistics to the public and to the Government
			 that are accurate, timely, relevant to public purposes, and credible in that
			 they are collected impartially and are available to all.
			(2)Pursuant to
			 section 2 of article I of the Constitution, it is the obligation of the United
			 States to conduct a census of population every 10 years, such census being
			 necessary to the basic workings of our representative democracy.
			(3)Knowledge of who
			 we are as a people is basic to informed policymaking, public edification, and
			 scientific research, and, therefore, there should be regularly conducted a
			 census of the economy and the collection of other relevant information on the
			 population and economy of the United States at appropriate intervals between
			 censuses.
			(4)In all of the data
			 collections envisioned in title 13, United States Code, it is fundamentally
			 important that data be collected in an impartial manner, using modern
			 statistical, computational, and operational methods to the fullest extent
			 possible, consonant with applicable law.
			(5)The credibility
			 and impartiality of data from a Federal statistical agency depends critically
			 on whether the agency operates from a strong position of independence;
			 therefore, the authority for conducting the decennial census of population and
			 any economic or other censuses or surveys should be vested in an agency with a
			 clear and well-defined position of independence.
			(6)In addition to a
			 formal, strong position of independence, the operating principles of the agency
			 (as described in paragraph (5)) should include—
				(A)openness about the
			 sources and limitations of the data provided;
				(B)dissemination of
			 data as widely as possible, according to published schedules for release of key
			 statistics;
				(C)continual search
			 for the development of more useful data, in terms of cost-effectiveness,
			 accuracy, timeliness, and relevance to public purposes;
				(D)regular evaluation
			 of major data collection programs to identify ways to improve their
			 cost-effectiveness, accuracy, timeliness, and relevance;
				(E)commitment to
			 quality and professional standards of practice as a statistical agency;
				(F)fair treatment of
			 data providers, including individuals and organizations, with respect for
			 privacy and the protection of confidential information;
				(G)maintenance of an
			 active research program, not only in methodology and operations, but also in
			 using data for reporting of conditions and trends; and
				(H)cooperation and
			 coordination with other statistical agencies.
				3.DefinitionsFor purposes of this Act—
			(1)the term
			 Census Bureau means the United States Census Bureau;
			(2)the term
			 Director means the Director of the United States Census
			 Bureau;
			(3)the term
			 Deputy Director means the Deputy Director of the United States
			 Census Bureau; and
			(4)the term function includes any
			 duty, obligation, power, authority, responsibility, right, privilege, activity,
			 or program.
			4.United States
			 Census BureauEffective
			 January 1, 2012, there is established, as an independent establishment in the
			 executive branch of the Government, the United States Census Bureau.
		5.Director
			(a)In
			 generalThere shall be at the
			 head of the Census Bureau a Director of the United States Census Bureau, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate. The Director shall be appointed without regard to political affiliation
			 and solely on the basis of the professional qualifications required to perform
			 the functions of the office of Director.
			(b)Term of
			 officeThe term of office of the Director shall be 5 years. An
			 individual serving in the office of Director may be removed from office only
			 pursuant to a finding by the President of neglect of duty or malfeasance in
			 office. The President shall communicate the reasons for any such removal to
			 each House of the Congress. The term of the Director shall commence on January
			 1, 2012, and every 5 years thereafter.
			(c)FunctionsThe
			 Director shall be responsible for the exercise of all powers and the discharge
			 of all duties of the Census Bureau, and shall have authority and control over
			 all personnel and activities thereof.
			(d)OrganizationThe
			 Director may establish, alter, consolidate, or discontinue such organizational
			 units or components within the Census Bureau as the Director considers
			 necessary or appropriate, except that this subsection shall not apply with
			 respect to any unit or component provided for by law.
			(e)Advisory
			 committeesThe Director may establish advisory committees to
			 provide advice with respect to any function of the Director. Members of any
			 such committee shall serve without compensation, but shall be entitled to
			 transportation expenses and per diem in lieu of subsistence in accordance with
			 section 5703 of title 5, United States Code.
			(f)RegulationsThe
			 Director may prescribe such rules and regulations as the Director considers
			 necessary or appropriate to carry out the functions of the Director.
			(g)Delegations,
			 etcThe Director may assign duties, and delegate, or authorize
			 successive redelegations of, authority to act and to render decisions, to such
			 officers and employees of the Census Bureau as the Director may find necessary.
			 Within the limitations of such assignments, delegations, or redelegations, all
			 official acts and decisions of such officers and employees shall have the same
			 force and effect as though performed or rendered by the Director. An
			 assignment, delegation, or redelegation under this subsection may not take
			 effect before the date on which notice of such assignment, delegation, or
			 redelegation (as the case may be) is published in the Federal Register.
			(h)Other
			 authorities
				(1)PersonnelNotwithstanding any other provision of law,
			 the Director, in carrying out the functions of the Director or the Census
			 Bureau, may use the services of officers and other personnel in other Federal
			 agencies, including personnel of the armed forces, with the consent of the head
			 of the agency concerned.
				(2)Voluntary
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, or any other provision of law, the Director may accept and use voluntary
			 and uncompensated services.
				(i)CompensationLevel
			 II of the Executive Schedule under section 5313 of title 5, United States Code,
			 applies with respect to the office of Director.
			6.Deputy
			 Director
			(a)Deputy
			 Director
				(1)In
			 generalThere shall be in the Census Bureau a Deputy Director of
			 the United States Census Bureau, who shall be appointed by and serve at the
			 pleasure of the Director. The position of Deputy Director shall be a career
			 reserved position within the meaning of section 3132(a)(8) of title 5, United
			 States Code.
				(2)FunctionsThe
			 Deputy Director shall perform such functions as the Director shall
			 designate.
				(b)Temporary
			 authority to perform functions of DirectorThe provisions of sections 3345 through
			 3349d of title 5, United States Code, shall apply with respect to the office of
			 Director. The first assistant to the office of Director is the Deputy Director
			 for purposes of applying such provisions.
			7.Transfers
			(a)FunctionsThere shall be transferred to and vested in
			 the Director all functions that, as of December 31, 2011, were—
				(1)vested in the
			 Secretary of Commerce by title 13, United States Code, Executive order, or any
			 other provision of law; and
				(2)delegated to the
			 Director of the Census within the Department of Commerce.
				(b)Personnel,
			 assets, etc
				(1)In
			 generalThere shall be transferred from the Department of
			 Commerce to the Census Bureau, for appropriate allocation by the
			 Director—
					(A)the personnel
			 employed in connection with the functions transferred by subsection (a);
			 and
					(B)the assets,
			 liabilities, contracts, property, records, and unexpended balance of
			 appropriations, authorizations, allocations, and other funds employed, held, or
			 used in connection with such functions, arising from such functions, or
			 available, or to be made available, in connection with such functions.
					(2)Unexpended
			 fundsUnexpended funds transferred pursuant to this subsection
			 shall be used only for the purposes for which the funds were originally
			 appropriated.
				(3)Employment
			 protectionDuring the 1-year
			 period beginning on January 1, 2012, the transfer pursuant to this section of
			 any full-time personnel (except special Government employees) and part-time
			 personnel holding permanent positions shall not cause any such personnel to be
			 separated or reduced in grade or compensation solely as a result of such
			 transfer.
				(c)Effective
			 dateThis section shall take effect on January 1, 2012.
			8.Transition
			 rules
			(a)Relating to
			 officers
				(1)Appointment of
			 initial DirectorThe initial
			 Director of the United States Census Bureau shall be appointed in accordance
			 with the provisions of section 5(a).
				(2)Interim role of
			 current Director of the Census after effective date of new Census
			 BureauIf, as of January 1, 2012, the initial Director of the
			 United States Census Bureau has not taken office, the officer serving on
			 December 31, 2011, as Director of the Census (or Acting Director of the Census,
			 if applicable) in the Department of Commerce shall serve as the Director of the
			 United States Census Bureau, and shall assume the powers and duties of such
			 Director, until the initial Director has taken office.
				(b)Continuation of
			 orders, determinations, rules, regulations, etcAll orders,
			 determinations, rules, regulations, permits, contracts, collective bargaining
			 agreements (and ongoing negotiations relating to such collective bargaining
			 agreements), recognitions of labor organizations, certificates, licenses, and
			 privileges—
				(1)which have been
			 issued, made, promulgated, granted, or allowed to become effective, in the
			 exercise of functions(A)which were exercised by
			 the Secretary of Commerce (or delegate thereof), and(B)which relate to
			 functions which, by reason of this Act are vested in the Director of the United
			 States Census Bureau, and
						(2)which are in
			 effect as of December 31, 2011,
				shall
			 continue in effect according to their terms until modified, terminated,
			 suspended, set aside, or repealed by the Director of the United States Census
			 Bureau, except that any collective bargaining agreement shall remain in effect
			 until the date of termination in accordance with such agreement.(c)Continuation of
			 proceedingsThe provisions of this Act shall not affect any
			 proceeding pending before the Secretary of Commerce (or delegate thereof) as of
			 December 31, 2011, with respect to functions which (by reason of this Act) are
			 vested in the Director of the United States Census Bureau, except that such
			 proceedings, to the extent that such proceedings relate to such functions,
			 shall continue before such Director. Orders shall be issued under any such
			 proceeding, appeals taken therefrom, and payments shall be made pursuant to
			 such orders, in like manner as if this Act had not been enacted, and orders
			 issued in any such proceeding shall continue in effect until modified,
			 terminated, superseded, or repealed by such Director, by a court of competent
			 jurisdiction, or by operation of law.
			(d)Continuation of
			 suitsExcept as provided in this subsection—
				(1)the provisions of
			 this Act shall not affect suits commenced before January 1, 2012; and
				(2)in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered, in the same
			 manner and effect as if this Act had not been enacted.
				No cause of
			 action, and no suit, action, or other proceeding commenced by or against any
			 officer in such officer’s official capacity as an officer of the Department of
			 Commerce, shall abate by reason of the enactment of this Act. In any suit,
			 action, or other proceeding pending as of December 31, 2011, the court or
			 hearing officer may at any time, on the motion of the court or hearing officer
			 or that of a party, enter an order which will give effect to the provisions of
			 this subsection (including, where appropriate, an order for substitution of
			 parties).(e)Continuation of
			 penaltiesThis Act shall not have the effect of releasing or
			 extinguishing any civil or criminal prosecution, penalty, forfeiture, or
			 liability incurred as a result of any function which (by reason of this Act) is
			 vested in the Director of the United States Census Bureau.
			(f)Judicial
			 reviewOrders and actions of the Director of the United States
			 Census Bureau in the exercise of functions vested in such Director by reason of
			 this Act shall be subject to judicial review to the same extent and in the same
			 manner as if such orders had been made and such actions had been taken by the
			 Secretary of Commerce in the exercise of such functions immediately before the
			 transfer described in section 7(a). Any statutory requirements relating to
			 notice, hearings, action upon the record, or administrative review that apply
			 to any function so vested in such Director shall continue to apply to the
			 exercise of such function by such Director.
			(g)Exercise of
			 functionsIn the exercise of the functions vested in the Director
			 of the United States Census Bureau under this Act, such Director shall have the
			 same authority as that vested in the Secretary of Commerce with respect to the
			 exercise of such functions immediately preceding the vesting of such functions
			 in such Director, and actions of such Director shall have the same force and
			 effect as if exercised by such Secretary.
			9.Inspector
			 General
			(a)In
			 generalSection 12 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (1),
			 by striking or the Federal Cochairpersons of the Commissions established
			 under section 15301 of title 40, United States Code; and inserting
			 the Federal Cochairpersons of the Commissions established under section
			 15301 of title 40, United States Code; or the Director of the United States
			 Census Bureau;; and
				(2)in paragraph (2),
			 by striking or the Commissions established under section 15301 of title
			 40, United States Code, and inserting the Commissions
			 established under section 15301 of title 40, United States Code, or the United
			 States Census Bureau,.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2012.
			10.Technical and
			 conforming amendmentsNot
			 later than January 1, 2011, the Director of the Census shall submit to each
			 House of the Congress draft legislation containing any technical and conforming
			 amendments to title 13, United States Code, and any other provisions which may
			 be necessary to carry out the purposes of this Act.
		
